Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 85-91 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.
Applicants amendment filed 5/16/2022 has been entered.  Claims 85-91 were cancelled.  Claim 92 was amended.  New claims 105-112 were added.  Claims 92-112 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-104, 108 and 112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Besoain Canales et al. (WO2017088081 (machine translation); published October 3, 2018) in view of Liu (Inhibitory activity of tea polyphenol and Hanseniaspora uvarum against Botrytis cinerea infections, Applied microbiology, 51 (2010), pages 258-263).
Applicant’s Invention
Applicant claims a method of preventing of reducing the growth of a pathogen on a plant, or a seed, flower or produce comprising contacting the plant, seed, flower or produce with a biocontrol composition comprising a first microbe and a carrier, wherein the first microbe is (a) Gluconobacter cerinus with SEQ.ID NO:24, Hanseniaspora uvarum, Bacillus amyloliquefaciens with SEQ.ID.NO 1, Cutaneotrichosproron, Cyberlindnera mrakii, Cyberlindnera saturnus and Gluconacetobacter liquefaciens or (b) Gluconobacter cerinus and Hanseniaspora uvarum.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claim 92 of the instant application, Besoain Canales et al. teach a biological product comprising bacteria of gluconobacter genuse and yeast of Hanseniaspora genus used to treat prevent or control fungal disease in plants (abstract).  With respect to claims 93-104 and 108, Besoain Canales et al. teach Gluconobacter cerinus and or Hanseniaspora osmophila are able to control Rhizopus and Botrytis cinerea in grapes (Figures 1, 2, 5 & 9-12).  The compositions are applied to produce and land to be cultivated by spraying, irrigation, drip, etc. and plants also include tomatos, peppers, eggplant, zucchini, lettuce, chard and spinach [0039-42]. The biological product is formulation with culture medium and saline carrier and may be lyophilized to form a powder [0040-41; limitation of claim 112].  
	

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Besoain Canales does not teach Hanseniaspora species include Hanseniaspora uvarum, rather Hanseniaspora osmophila is the one exemplifed.  It is for this reason that Liu is joined.  
Liu teach Hanseniaspor uvarum was known to have antagonist effect against grey mould on grapes due to Botrytis cinereal infection (paragraph 1).
  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Besoain Canales and Liu both teach methods of treating Botrytis cinera in grapes with Hanseniaspora species.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Besoain Canales and Liu and formulate a biocontrol product comprising Gluconobacter cerinus and Hanseniaspora uvarum with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Besoain Canales and Liu to substitute Hanseniaspora uvarum in place of Hanseniaspora osmophila because Liu teach that Hanseniaspora uvarum was known to be effective in treating botrytis cinerea in grapes by inhibiting grey mould infection.  
Allowable Subject Matter
Claims 105-107 and 109-111 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Besoain Canales et al. (WO2017088081 (machine translation); published October 3, 2018) fails to specify SEQ ID NOS: 1, 2, 4, 5, 11-14, 16-18, 20, 24 and 25 which appear to be novel.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/Michael G. Hartley/         Supervisory Patent Examiner, Art Unit 1618